DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 11, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 and July 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 15-19, 31, 35, 36, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider (US 10,488,541).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Schneider discloses the same towed marine cable array as claimed, as shown in Figures 1-13, which is comprised of a cable, defined as Part #14, that is configured to be towed by a vessel, defined as Part #12, and carry a submerged payload, defined as Part #18, a foil system, defined as Part #20, that is coupled with said cable and is configured to bias said payload toward a target position, said foil system being further comprised of a group of foil sections, each defined as Part #30, as shown in Figure 5, each having a leading edge that collectively defines an angle of attack, and a group of 
	Schneider also discloses the same method as claimed, as shown in Figures      1-13, which is comprised of the steps of launching an array into a marine environment, as shown in Figures 1-2, said array being comprised of a cable, defined as Part #14, that is configured to tow a submerged payload, defined as Part #18, and a foil system, defined as Part #20, that are coupled to said cable, said foil system being further comprised of a group of symmetrical foil sections, each defined as Part #30, each defining front and back halves and being connected to one another by a group of through-cables, defined as Parts #36 and 38, that extend through said group of foil sections, tensioning a first one of said through-cables of said group of through-cables to define a first rotational constraint of said front halves relative to said back halves to induce a first angle of attack, and tensioning a second one of said through-cables of .

Allowable Subject Matter
Claims 20-30 are allowed.
Claims 3-8, 10-14, 32-34, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617